            Case 4:20-cv-00084-JTJ Document 14 Filed 01/13/21 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 JAMES YOUNG AND JEFFREY                               CV 20-84-GF-JTJ
 YOUNG,

                       Plaintiffs,
                                                      MEMORANDUM
      vs.                                              AND ORDER

 UNITED SERVICES AUTOMOBILE
 ASSOCIATION,

                       Defendant.



                                 INTRODUCTION

      Plaintiffs James Young and Jeffrey Young have brought this action against

defendant United Services Automobile Association(USAA)asserting claims for

breach of contract, breach ofthe covenant of good faith and fair dealing, and bad

faith. Plaintiffs invoke this Court’s diversity jurisdiction under 28 U.S.C. § 1332.

(Doc. 1 at 3).

      Presently before the Court is USAA’s motion to dismiss for lack of subject

matter jurisdiction. USAA argues that diversity jurisdiction does not exist.

Plaintiffs oppose the motion.
         Case 4:20-cv-00084-JTJ Document 14 Filed 01/13/21 Page 2 of 5



                                    DISCUSSION

       A.    Motion to Dismiss Legal Standard

       A motion to dismiss for lack of subject matter jurisdiction may challenge the

sufficiency of the allegations of the complaint(a facial challenge), or it may

challenge the truth of the allegations regarding the existence of subject matter

jurisdiction (a factual challenge). See White v. Lee, 227 F.3d 1214, 1242 (9th Cir.

2000).

      Here, the challenge to jurisdiction is a factual challenge. USAA challenges

the truth of Plaintiffs’ allegations regarding the existence of diversity jurisdiction.

When reviewing a factual challenge to jurisdiction, a court may look beyond the

complaint to matters of public record without having to convert the motion into

one for summary judgment. Id. The court is not required to presume the

truthfulness of the plaintiffs’ allegations. Id.

      B.     Subject Matter Jurisdiction

      A federal court’s diversity jurisdiction extends “to all civil actions where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest

and costs” and the controversy “is between .. . citizens of different states.

28 U.S.C. § 1332(a)(1). The diversity statute requires that each plaintiff must be a

citizen of a different state than the defendant. Allstate Ins. Co. v. Hughes, 358


                                           2
         Case 4:20-cv-00084-JTJ Document 14 Filed 01/13/21 Page 3 of 5




F.3d 1089, 1095 (9th Cir. 2004). Plaintiffs, as the party asserting jurisdiction.

have the burden of establishing that the Court possesses subject matter

jurisdiction. See Kokkonen v. Guardian Life Ins. Co. ofAmerica, 511 U.S. 375,

377 (1994).

      For purposes of determining a party’s citizenship, an individual is deemed a

citizen of the state in which he or she is domiciled. Kanter v. Warner-Lambert

Co., 265 F.3d 853, 857(9th Cir. 2001). A corporation is deemed a citizen of both

the state in which it was incorporated and the state where its principal place of

business is located. 28 U.S.C. § 1332(c). An unincorporated association is

deemed a citizen of every state in which a member of the association is a citizen.

Johnson v. Columbia Properties Anchorage, LP,437 F.3d 894, 899(9th Cir.

2006); Shultz Corp. v. Indus. Indemnity Co., 121 F. Supp. 1359, 1362(D. Ore

1989).

      USAA is reciprocal inter-insurance exchange. (See Declaration ofNancy

Reinhard, Doc. 9-1 at 2). An inter-insurance exchange is an unincorporated

association of individuals and businesses who pool risk by agreeing to indemnify

each other against particular kinds of losses through a common attomey-in-fact.

Benham v. Woltermann, 653 P.2d 135, 136(Mont. 1982); 43 Am. Jur. 2d

Insurance § 72(2016). The policyholders of the insurance exchange, known as
           Case 4:20-cv-00084-JTJ Document 14 Filed 01/13/21 Page 4 of 5




'members” or “subscribers,” are simultaneously both insurers and insureds.

Benham,653 P.2d at 136; Staggs v. Farmers Ins. Exchange, 2016 WL 1725302,

*2(D. Ore. April 27, 2016).

      USAA is considered an unincorporated association for purposes of

detemiining diversity jurisdiction. United Services Automobile Association v.

Cataldo, 2015 WL 12859426, *2(M.D. Fla. Sept. 16, 2015)(citing cases). USAA

is therefore a citizen of each state in which is has a member-subscriber. Id.\ see


also, Mid-Century Insurance Co. v. Rick’s Auto Body, Inc., 2018 WL 11025035,

*3-4(D. Mont. April 30, 2018)(citing cases).

      Plaintiff James Young is a USAA member-subscriber. (See Declaration of

Daniel Cozza, Doc. 9-2 at 2; Doc. 13-1 at 1). James Young is a citizen of

Montana. (Doc. 1 at 1; Doc. 11 at 4). Given that James Young is Montana Citizen

and a USAA member-subscriber, USAA is also a citizen of Montana. Complete

diversity between the Plaintiffs and USAA does not exist. The Court therefore

lacks subject matter jurisdiction over this matter.

      Accordingly, IT IS HEREBY ORDERED:

      1.      USAA’s Motion to Dismiss for Lack of Subject Matter Jurisdiction

(Doc. 8) is GRANTED.

      2.      The preliminary pretrial conference previously scheduled for


                                          4
          Case 4:20-cv-00084-JTJ Document 14 Filed 01/13/21 Page 5 of 5



January 20, 2021, is VACATED.

     3.      This case is DISMISSED without prejudice.

     4.      The Clerk is directed to enter judgment accordingly.

     DATED this 13th day of January, 2021.




                                            V

                                                  United States Magistrate Judge




                                        5
